PER CURIAM.
Motion for an appeal from a judgment awarding defendant below accrued installments of $750 for the support of the children of the parties litigant. Plaintiff contended defendant was estopped to collect the installments because she violated the custody order by removing the children from the court’s jurisdiction, making them unavailable to plaintiff for stipulated visitation privileges. The evidence amply supports the chancellor’s finding that the removal was of a temporary nature and under the circumstances did not violate the custody order.
The motion is overruled and the judgment is affirmed.